DETAILED ACTION
This is the second Office Action regarding application number 16/736,631, filed on 01/07/2020.  This application claim priority to at least six other patent applications, as identified in the Filing Receipt.
This action is in response to the Applicant’s Response dated 01/04/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-17 are currently pending.
Claim 1 is amended.
Claims 1-17 are examined below.
The double patenting rejections of claim 1 under 35 U.S.C. § 112 have been withdrawn in light of the Applicant’s amendments.
The rejection of claims 1-17 under 35 U.S.C. § 112 has been withdrawn in light of the Applicant’s amendments.
No claim is allowed.

Response to Arguments
The Applicant’s arguments filed 01/04/2021 have been carefully considered but they are not found persuasive. 
The applicant states summarily on page 11 of its reply that MINAKI and BOHM do not teach the newly added limitation related to the outer coating thickness.  The applicant provides no supporting statements or evidence explaining this position or specifically why or how the cited prior art fails to teach or suggest the newly added limitation.
As the examiner explains in the rejections below, MINAKI satisfies the new limitation reciting “said outer coating has a thickness selected to provide a minimum required separation between the plurality of material layers of adjacent substantially-transparent particles to reduce instances of refractive interference between adjacent particles that cause variation in the reflected one or more selectable wavelengths of the impinging light energy” because MINAKI teaches a core particle with numerous outer shell coating layers having the claimed refraction indexes and suitable thicknesses that would inherently provide for the desired selected wavelengths/colors as taught by MINAKI. Since the article of MINAKI functions to display a desired color wavelength, the examiner concludes that the outer coating of the particles must have a thickness within some suitable range so that the material functions properly to display said desired color wavelength.  The examiner recommends that the applicant recite some specific thickness values, or more clearly explain how the prior art references fail to teach the newly added limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over MINAKI (US 2009/0269579 A1) in view of BOHM (US 2011/0226312 A1).
Regarding claim 1, MINAKI teaches an energy transmissive layer comprising a plurality of particles fixed in a matrix material, wherein each of the plurality of particles comprises a spherical cord formed of a first transparent dielectric material and a plurality of material layers disposed radially outward from the spherical core, each of the plurality of material layers being formed of at least a second transparent dielectric material (core may be made of oxides, paras. 49-51; and surrounding layers Ln may also be made of oxides, para. 47; particles are dispersed in a transparent layer, paras. 52-53).

MINAKI does not disclose expressly an energy harvesting element arranged on a surface of one of a mobile device body structure or casing.
BOHM teaches adding a color reflecting outer skin on the upper side of an energy harvesting element (solar cell) on a surface of a mobile device body structure (vehicle, para. 70), so that the energy harvesting element is the same color as the rest of the mobile device body structure.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify MINAKI and add its color reflective layer as an outer skin of an energy harvesting element as taught by BOHM so that the energy harvesting element is not readily apparent, and instead is either blended in optically to the remainder of the device or displays some other features other than the energy harvesting element (BOHM, para. 70).
The examiner further finds that MINAKI satisfies the new limitation reciting “said outer coating has a thickness selected to provide a minimum required separation between the plurality of material layers of adjacent substantially-transparent particles to 

Regarding claim 2, the combination of MINAKI and BOHM teaches or would have suggested the system of claim 1, the substantially transparent matrix material having a same index of refraction as the outer coating (the refractive index can be chosen from 0.01 to 1.5, MINAKI, para. 36, and the refractive index of the resins for the matrix material is also within this range, and thus obvious and overlapping with the claimed range relationship).

Regarding claim 3, the combination of MINAKI and BOHM teaches or would have suggested the system of claim 1, the energy harvesting element comprising a photovoltaic element (BOHM teaches a photovoltaic element, solar cells 16, Fig. 16). 

Regarding claim 4, the combination of MINAKI and BOHM teaches or would have suggested the system of claim 3, the photovoltaic element being a photovoltaic film (PVF) material (BOHM teaches very thin materials used for the roof solar module, i.e., lightweight construction, and skilled artisans would consider films as a thin, lightweight material). 

Regarding claim 5, the combination of MINAKI and BOHM teaches or would have suggested the system of claim 4, the PVF material being applied to one or more first discrete portions of the surface of the one of the mobile device body structure or casing (BOHM, Fig. 16). 

Regarding claim 6, the combination of MINAKI and BOHM teaches or would have suggested the system of claim 5, further comprising a layer of adhesive applied to the one or more first discrete portions of the surface of the one of the mobile device body structure or casing before applying the PVF material to the one or more first discrete portions, the layer of adhesive affixing the PVF material to the surface of the one of the mobile device body structure or casing in the one or more first discrete portions (adhesive used to attached the solar cells to the structure, BOHM, para. 18). 

Regarding claim 7, the combination of MINAKI and BOHM teaches or would have suggested the system of claim 5, further comprising a surface treatment applied to at least second portions of the surface of the one of the mobile device body structure or casing, the second portions of the surface of the one of the mobile device body structure or casing being different portions than the first portions, and the surface treatment rendering an optical reflectance of the second portions substantially equal to an optical reflectance of the PVF material in the first portions (the remainder of the mobile device car can be painted a desired color, while the energy transmisssive layer can be designed to reflect desired wavelengths and appear the desired color, BOHM, para. 70). 

Regarding claim 8, the combination of MINAKI and BOHM teaches or would have suggested the system of claim 1, the energy transmissive layer being arranged over the energy harvesting element on the surface of the one of the mobile device body structure or casing by delivering the material composition in a liquid form and applying one of heat or light energy to fix the material composition to form the energy transmissive layer. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  MPEP 2113.  The Examiner concludes that the final product suggested by the prior art would be identical to the final product formed using annealing process.

Regarding claim 9, the combination of MINAKI and BOHM teaches or would have suggested the system of claim 8, each of the substantially-transparent particles having a diameter in a range of 5 microns or less (MINAKI, paras. 38-40).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05.

Regarding claim 10, the combination of MINAKI and BOHM teaches or would have suggested the system of claim 9, each of the substantially-transparent particles 

Regarding claim 11, the combination of MINAKI and BOHM teaches or would have suggested the system of claim 10, but does not disclose expressly that the material composition is entrained in an air stream and sprayed on the surface of the one of the mobile device body structure or casing. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  MPEP 2113.  The Examiner concludes that the final product suggested by the prior art would be identical to the final product formed using the recited spraying process.

Regarding claim 12, the combination of MINAKI and BOHM teaches or would have suggested the system of claim 11, but does not disclose expressly that the plurality of substantially-transparent particles and the substantially-transparent matrix material are entrained separately in the air stream to form the material composition sprayed on the surface of the one of the mobile device body structure or casing. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability 

Regarding claim 13, the combination of MINAKI and BOHM teaches or would have suggested the system of claim 1, further comprising an electrical connection for transmitting electrical energy generated by the electrical harvesting element from the energy harvesting element to at least one of an electrical energy power source, an electrical energy storage device and an electrically powered component device in the mobile device (cell connectors 104 connect one solar cell to another electrical energy power source, e.g., a second solar cell, BOHM, Fig. 19). 

Regarding claim 15, the combination of MINAKI and BOHM teaches or would have suggested the system of claim 1, further comprising a substantially transparent protective coating arranged over the energy transmissive layer (BOHM, outer skin 14 coats the entire module, Fig. 10). 

    PNG
    media_image1.png
    223
    528
    media_image1.png
    Greyscale

Regarding claim 16, the combination of MINAKI and BOHM teaches or would have suggested the system of claim 1, the energy transmissive layer passing 80% or more of light energy impinging on the energy transmissive layer through the energy transmissive layer to activate the energy harvesting element (MINAKI, Figs. 1-8). 

Regarding claim 17, the combination of MINAKI and BOHM teaches or would have suggested the system of claim 1, the energy harvesting element being arranged on the surface of the one of the mobile device body structure or casing by being at least partially accommodated in a cavity in the surface of the one of the mobile device body structure or casing (BOHM, Fig. 9).

    PNG
    media_image2.png
    210
    508
    media_image2.png
    Greyscale


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over MINAKI (US 2009/0269579 A1) in view of BOHM (US 2011/0226312 A1) as applied to claim 13 above, and further in view of BULLEN (US 2010/0154887 A1).
Regarding claim 14, the combination of MINAKI and BOHM teaches or would have suggested the system of claim 13, but does not disclose expressly that the electrical connection comprises at least one of an electrical energy converting circuit or an electrical energy conditioning circuit. 
BULLEN teaches an integrated energy harvesting system comprising a solar cell and a transmissive protective cover layer, and also an electrical connection that functions as an electrical energy converting circuit (connection to electronics 404 can convert electrical energy to light via the LCD 302, Fig. 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify MINAKI and include electronic components that function as an electrical energy converting circuit as taught by BULLEN in order to display important information related to the performance of the energy harvesting element (BULLEN, para. 43).

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should 
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721